Response to Arguments
The Applicant’s arguments submitted on 1/31/2022 have been fully considered.  Applicant argues that the prior art does not disclose the newly added amendments.  Examiner herein below cites additional new prior art that discloses the newly added amendments.
Previously Wang, Yang-Ping, et al. "Multimodal medical image fusion using fuzzy radial basis function neural networks." 2007 International Conference on Wavelet Analysis and Pattern Recognition. Vol. 2. IEEE, 2007 (hereinafter referred to as “Wang”), discloses a training method for deep image integration, comprising the steps of: a) inputting a plurality of multi-modality training images and corresponding desired integrated images (see Wang pg. 781, where the plurality of sample sets comprise multi-modal CT/MRI images – combined Figs. 3(a) and 3(b) – along with desired reference images – Fig. 3(e)); and b) performing a deep image integration learning using the plurality of multi-modality training images and the corresponding desired integrated images as truth data to generate a deep image integration model (see Wang Figs. 1 and 3, and pgs. 779-781, where these images are all used as training data to train a neural network for image fusion).
Previously cited Lin et al., US 2019/0287283 A1 (hereinafter referred to as “Lin”), discloses a computerized method; inputting images into electronic storage means; and learning by electronic computing means (see Lin Figs. 5 and 6, and paras. 0066-0071, where processors and memory both execute the algorithm and store the images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the processors and memory of Lin to implement the machine learning algorithm of Wang, 
Newly cited Liu et al., US 2019/0156526 A1 (hereinafter referred to as “Liu”), discloses wherein the desired integrated images are created by editing, resolution enhancement, or de-noising of acquired images (see Liu paras. 0103 and 0124, where scans may denoise the images to remove artifacts during the fusion of CT and MRI data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the noise removal technique of Liu to remove the noise from the reference images of Wang, as modified by Lin, because it is predictable that doing so would improve the image quality of the reference images and thereby improve the accuracy of the machine learning algorithm.
Accordingly, the newly added amendments are rendered obvious by the prior art.

Claim Rejections - 35 USC § 112
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Yang-Ping, et al. "Multimodal medical image fusion using fuzzy radial basis function Lin et al., US 2019/0287283 A1 (hereinafter referred to as “Lin”) and Liu et al., US 2019/0156526 A1 (hereinafter referred to as “Liu”).

Regarding claim 1, Wang discloses a training method for deep image integration, comprising the steps of: a) inputting a plurality of multi-modality training images and corresponding desired integrated images (see Wang pg. 781, where the plurality of sample sets comprise multi-modal CT/MRI images – combined Figs. 3(a) and 3(b) – along with desired reference images – Fig. 3(e)); and b) performing a deep image integration learning using the plurality of multi-modality training images and the corresponding desired integrated images as truth data to generate a deep image integration model (see Wang Figs. 1 and 3, and pgs. 779-781, where these images are all used as training data to train a neural network for image fusion).
Wang does not explicitly disclose a computerized method; inputting images into electronic storage means; learning by electronic computing means; and wherein the desired integrated images are created by editing, resolution enhancement, or de-noising of acquired images.
However, Lin discloses a computerized method; inputting images into electronic storage means; and learning by electronic computing means (see Lin Figs. 5 and 6, and paras. 0066-0071, where processors and memory both execute the algorithm and store the images).

Furthermore, Liu discloses wherein the desired integrated images are created by editing, resolution enhancement, or de-noising of acquired images (see Liu paras. 0103 and 0124, where scans may denoise the images to remove artifacts during the fusion of CT and MRI data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the noise removal technique of Liu to remove the noise from the reference images of Wang, as modified by Lin, because it is predictable that doing so would improve the image quality of the reference images and thereby improve the accuracy of the machine learning algorithm.

Regarding claim 2, Wang discloses wherein the plurality of multi-modality training images contain a set of images acquired from a plurality of imaging modalities (see Wang pg. 781, where the plurality of sample sets comprise multi-modal CT/MRI images – combined Figs. 3(a) and 3(b)).

Regarding claim 3, Wang discloses wherein the deep image integration model integrates an input multi-modality image into at least one integrated image (see Wang pg. 781, where the plurality of sample sets comprise multi-modal CT/MRI images – combined Figs. 3(a) and 3(b) – which are fused using the trained neural network resulting in fused images – Figs. 3(a) through 3(i)).

Regarding claim 4, Wang does not explicitly disclose wherein the deep image integration model is an encoder-decoder network.
However, Lin discloses wherein the deep image integration model is an encoder-decoder network (see Lin Fig. 4, and para. 0026, where “. . . the image completion neural network 112 is a fully convolutional encoder-decoder network framework . . .”).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the neural network of Wang with the encoder-decoder neural network of Lin, because it is predictable that either neural network would succeed at combining the best features of both modalities, and Lin states that “user guidance inputs may improve the performance of an image completion system by providing the image completion system with information that allows the system to focus on relevant attributes of complex input image data” (see Lin para. 0015).

Regarding claim 5, Wang discloses wherein the desired integrated images are acquired from an imaging system of different modalities (see Wang pg. 781, where the plurality of sample sets comprise multi-modal CT/MRI images – combined Figs. 3(a) and 3(b) – along with desired reference images – Fig. 3(e)).

claim 7, Wang discloses wherein the plurality of imaging modalities highlight different components or features of a sample or highlight a same component or feature with different image quality, resolution, or noise level (see Wang Abstract, and also pg. 781, where the plurality of sample sets comprise multi-modal CT/MRI images – combined Figs. 3(a) and 3(b) – along with desired reference images – Fig. 3(e), and it is shown in Fig. 3(e) that the reference image includes the same and/or different features highlighted from both modalities with differing “signal-to-noise” levels for each feature).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663